UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6178 Nuveen New York Investment Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:9/30 Date of reporting period:12/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New York Investment Quality Municipal Fund, Inc. (NQN) December 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 24.3% (15.8% of Total Investments) $ 3,500 Dormitory Authority of the State of New York, Insured Revenue Bonds, Culinary Institute of 1/11 at 100.50 Baa1 $ 3,502,905 America, Series 1999, 5.000%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, 1/11 at 100.00 N/R St. Anne Institute, Issue 2, Series 1998E, 5.000%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call BBB Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, New York Medical College, 1/11 at 100.00 Baa1 Series 1998, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Yeshiva University, 7/11 at 100.00 Aa3 Series 2001, 5.000%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 7/17 at 100.00 BBB 5.000%, 7/01/37 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Canisius College, Series 2005, 7/15 at 100.00 Baa1 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– 5.000%, 7/01/32 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009A, 5.250%, 7/01/34 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009B, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell 7/20 at 100.00 Aa1 University, Series 2008C, 5.000%, 7/01/37 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell University, Series 2010A: 5.000%, 7/01/35 7/20 at 100.00 Aa1 5.000%, 7/01/40 7/20 at 100.00 Aa1 Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, 7/15 at 100.00 AA– Upstate Community Colleges, Series 2005A, 5.000%, 7/01/19 – FGIC Insured New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball 1/17 at 100.00 BB+ Stadium Project, Series 2006, 5.000%, 1/01/46 – AMBAC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB– 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 Baa1 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– New York City Trust for Cultural Resources, New York, Revenue Bonds, American Museum of 7/14 at 100.00 AA Natural History, Series 2004A, 5.000%, 7/01/36 – NPFG Insured Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Health Care – 19.9% (13.0% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/19 at 100.00 AAA Hospital for Special Surgery, Series 2009, 6.250%, 8/15/34 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, Montefiore Medical Center, Series 1999: 5.250%, 8/01/19 – AMBAC Insured 2/11 at 100.50 N/R 5.500%, 8/01/38 – AMBAC Insured 2/11 at 100.50 N/R Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AA+ Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 BBB Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, Hospital Revenue Bonds, Catholic Health Services 1/11 at 100.50 A3 of Long Island Obligated Group – St. Francis Hospital, Series 1999A, 5.500%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long 1/11 at 100.50 A3 Island Obligated Group – St. Charles Hospital and Rehabilitation Center, Series 1999A, 5.500%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc. Series 7/17 at 100.00 AA+ 2007B, 5.250%, 7/01/27 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer 7/13 at 100.00 AA Center, Series 2003-1, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AA+ Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, North Shore Health System 5/11 at 100.00 Baa1 Obligated Group, Series 1998, 5.000%, 11/01/23 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian 8/14 at 100.00 AA+ Hospital Project, Series 2007, 5.000%, 8/15/36 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Winthrop South Nassau University 7/11 at 101.00 Baa1 Health System Obligated Group, Series 2001B, 5.250%, 7/01/26 – AMBAC Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 11/20 at 100.00 A3 2010-C2, 6.125%, 11/01/37 Total Health Care Housing/Multifamily – 4.6% (3.0% of Total Investments) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, Series 2005A: 5.000%, 7/01/14 – FGIC Insured No Opt. Call AA+ 5.000%, 7/01/16 – FGIC Insured 7/15 at 100.00 AA+ 5.000%, 7/01/25 – NPFG Insured (UB) 7/15 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 1/17 at 100.00 AAA Seaview Towers, Series 2006A, 4.750%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 11/17 at 100.00 Aa2 5.300%, 11/01/37 (Alternative Minimum Tax) New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 5/19 at 100.00 Aa2 4.500%, 11/01/29 New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, Series 1996A: 6.100%, 11/01/15 – AGM Insured 5/11 at 100.00 AA+ 6.125%, 11/01/20 – AGM Insured 5/11 at 100.00 AA+ Total Housing/Multifamily Tax Obligation/General – 12.4% (8.0% of Total Investments) Dormitory Authority of the State of New York, School Districts Revenue Bond Financing Program, 10/15 at 100.00 Aa3 Peekskill City School District, Series 2005D, 5.000%, 10/01/33 – NPFG Insured Erie County, New York, General Obligation Bonds, Series 2003A, 5.250%, 3/15/16 – NPFG Insured 3/13 at 100.00 A2 Erie County, New York, General Obligation Bonds, Series 2004B, 5.250%, 4/01/13 – NPFG Insured No Opt. Call A2 Monroe County, New York, General Obligation Public Improvement Bonds, Series 2002, 5.000%, 3/12 at 100.00 A3 3/01/16 – FGIC Insured New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/19 – 3/15 at 100.00 AA FGIC Insured New York City, New York, General Obligation Bonds: 5.000%, 11/01/19 – AGM Insured (UB) 11/14 at 100.00 AA+ 5.000%, 11/01/20 – AGM Insured (UB) 11/14 at 100.00 AA+ Pavilion Central School District, Genesee County, New York, General Obligation Bonds, Series 2005: 5.000%, 6/15/16 – AGM Insured 6/15 at 100.00 AA+ 5.000%, 6/15/18 – AGM Insured 6/15 at 100.00 AA+ Three Village Central School District, Brookhaven and Smithtown, Suffolk County, New York, No Opt. Call Aa2 General Obligation Bonds, Series 2005, 5.000%, 6/01/18 – FGIC Insured West Islip Union Free School District, Suffolk County, New York, General Obligation Bonds, 10/15 at 100.00 Aa3 Series 2005, 5.000%, 10/01/16 – AGM Insured Yonkers, New York, General Obligation Bonds, Series 2005A, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 A2 Total Tax Obligation/General Tax Obligation/Limited – 55.2% (35.9% of Total Investments) Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 7/15 at 100.00 AA– 2005A, 5.250%, 7/01/24 – CIFG Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program – 1/11 at 100.50 N/R Anderson School, Series 1999E, Issue 2, 5.750%, 7/01/19 – AMBAC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Special Act School 1/11 at 100.50 Baa1 District Program, Series 1999, 5.750%, 7/01/19 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, Nassau County Board of 8/11 at 100.00 AA+ Cooperative Educational Services, Series 2001A, 5.250%, 8/15/21 – AGM Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, Wayne-Finger Lakes Board of 8/14 at 100.00 AA+ Cooperative Education Services, Series 2004, 5.000%, 8/15/23 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Department of Health, Series 7/14 at 100.00 AA– 2004-2, 5.000%, 7/01/20 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities Improvements, Series 2005D-1: 5.000%, 2/15/15 – FGIC Insured No Opt. Call AA– 5.000%, 8/15/23 – FGIC Insured 2/15 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/12 at 100.00 A+ Program, Series 2002D, 5.250%, 10/01/23 – NPFG Insured Dormitory Authority of the State of New York, Secured Hospital Insured Revenue Bonds, 2/11 at 100.00 Aa3 Southside Hospital, Series 1998, 5.000%, 2/15/25 – NPFG Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/18 at 100.00 AA+ City School District Project, Series 2008A, 5.750%, 5/01/27 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo No Opt. Call AA– City School District Project, Series 2009A, 5.000%, 5/01/31 Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District, Series 2003: 5.750%, 5/01/20 – AGM Insured 5/12 at 100.00 AA+ 5.750%, 5/01/22 – AGM Insured 5/12 at 100.00 AA+ Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA+ City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/17 at 100.00 AA+ City School District, Series 2007A, 5.750%, 5/01/28 – AGM Insured (UB) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AA+ 5.250%, 11/15/25 – AGM Insured Metropolitan Transportation Authority, New York, State Service Contract Bonds, Series 2002B, 7/12 at 100.00 AA– 5.500%, 7/01/18 – NPFG Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 – AGM Insured (UB) No Opt. Call AA+ 5.500%, 1/01/19 – NPFG Insured 7/12 at 100.00 AA– 5.500%, 1/01/20 – NPFG Insured 7/12 at 100.00 AA– 5.000%, 7/01/25 – FGIC Insured 7/12 at 100.00 AA– 5.000%, 7/01/30 – AMBAC Insured 7/12 at 100.00 AA– Nassau County Interim Finance Authority, New York, Sales and Use Tax Revenue Bonds, Series No Opt. Call AAA 2004H, 5.250%, 11/15/13 – AMBAC Insured Nassau County Interim Finance Authority, New York, Sales Tax Secured Revenue Bonds, Series 2003A: 5.000%, 11/15/18 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/21 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/22 – AMBAC Insured 11/13 at 100.00 AAA New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/32 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.250%, 2/01/22 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/14 at 100.00 AAA Series 2004C, 5.000%, 2/01/19 – SYNCORA GTY Insured New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 AAA Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option Bonds Trust 3095: 13.179%, 11/15/30 – AMBAC Insured (IF) 11/15 at 100.00 AA+ 13.165%, 11/15/44 – AMBAC Insured (IF) 11/15 at 100.00 AA+ New York State Local Government Assistance Corporation, Revenue Bonds, Series 1993E, 5.250%, No Opt. Call AAA 4/01/16 – AGM Insured (UB) New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B: 5.500%, 4/01/20 – AMBAC Insured No Opt. Call AA 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2004A, 9/14 at 100.00 AAA 5.000%, 3/15/24 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/21 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005B, 5.000%, 3/15/30 – AGM Insured Niagara Falls City School District, Niagara County, New York, Certificates of Participation, 6/15 at 100.00 AA+ High School Facility, Series 2005, 5.000%, 6/15/28 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 AA+ 2010A, 5.000%, 8/01/40 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AA+ 2010C, 5.125%, 8/01/42 – AGM Insured Suffolk County Industrial Development Agency, New York, Revenue Bonds, Hampton Bays Public 4/11 at 102.00 Baa1 Library, Series 1999A, 6.000%, 10/01/19 – NPFG Insured Syracuse Industrial Development Authority, New York, PILOT Mortgage Revenue Bonds, Carousel 1/17 at 100.00 BBB– Center Project, Series 2007A, 5.000%, 1/01/36 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Tax Obligation/Limited Transportation – 13.2% (8.6% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005A: 4.750%, 11/15/27 – NPFG Insured 11/15 at 100.00 AA+ 4.750%, 11/15/30 – AMBAC Insured 11/15 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.500%, 11/15/19 – AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 A+ 1/01/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F: 5.000%, 1/01/20 – AMBAC Insured 1/15 at 100.00 A+ 5.000%, 1/01/30 – AMBAC Insured 1/15 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 4/11 at 100.00 Baa1 International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/19 – AGM Insured 6/15 at 101.00 AA+ 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 16.944%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 6/11 at 100.00 Baa1 Terminal LLC, Sixth Series 1997, 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/20 – NPFG Insured No Opt. Call Aa3 5.250%, 11/15/22 – NPFG Insured 11/12 at 100.00 Aa3 Total Transportation U.S. Guaranteed – 4.1% (2.7% of Total Investments) (4) Dormitory Authority of the State of New York, Improvement Revenue Bonds, Mental Health Services Facilities, Series 2001B: 75 5.500%, 8/15/19 (Pre-refunded 8/15/11) – NPFG Insured 8/11 at 100.00 AA– (4) 25 5.500%, 8/15/19 (Pre-refunded 8/15/11) – NPFG Insured 8/11 at 100.00 AA– (4) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk No Opt. Call Aaa County Issue, Series 1986, 7.375%, 7/01/16 – BIGI Insured (ETM) Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Bonds, Series 1/11 at 100.00 N/R (4) 1997B, 5.000%, 7/01/20 – AMBAC Insured (ETM) Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1998A, 10/15 at 100.00 AAA 5.000%, 4/01/23 (Pre-refunded 10/01/15) – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1999A, 10/14 at 100.00 AAA 5.000%, 4/01/29 (Pre-refunded 10/01/14) – AGM Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 8/12 at 100.00 AAA Series 2003C, 5.250%, 8/01/20 (Pre-refunded 8/01/12) – AMBAC Insured Total U.S. Guaranteed Utilities – 8.9% (5.8% of Total Investments) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AA+ 5.000%, 9/01/27 – AGM Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2003C, 9/13 at 100.00 A3 5.000%, 9/01/16 – CIFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A– 5.000%, 12/01/26 – AGC Insured 6/16 at 100.00 AA+ Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured New York State Energy Research and Development Authority, Pollution Control Revenue Bonds, 3/11 at 100.00 Baa1 Rochester Gas and Electric Corporation, Series 1998A, 5.950%, 9/01/33 – NPFG Insured (Alternative Minimum Tax) Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Total Utilities Water and Sewer – 9.1% (5.9% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/14 at 100.00 AAA Bonds, Fiscal Series 2004C, 5.000%, 6/15/35 – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/15 at 100.00 AAA Bonds, Fiscal Series 2005C, 5.000%, 6/15/27 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/16 at 100.00 AAA Bonds, Fiscal Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/19 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 New York State Environmental Facilities Corporation, State Revolving Fund, 2010 Master 4/20 at 100.00 AAA Financing Indenture Senior Lien, Series 2010C, 5.000%, 10/15/35 Suffolk County Water Authority, New York, Waterworks Revenue Bonds, Series 2005C, 5.000%, 6/15 at 100.00 AAA 6/01/28 – NPFG Insured (UB) Total Water and Sewer $ 373,860 Total Long-Term Investments (cost $378,242,681) – 151.7% (98.7% of Total Investments) Short-Term Investments – 2.0% (1.3% of Total Investments) Tax Obligation/Limited – 2.0% (1.3% of Total Investments) $ 4,950 Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Variable Rate 1/11 at 100.00 A-1 Demand Revenue Obligations, Series 2008A, 0.360%, 11/01/31 – AGM Insured (5) Total Short-Term Investments (cost $4,950,000) Total Investments (cost $383,192,681) – 153.7% Floating Rate Obligations – (14.8)% Variable Rate Demand Preferred Shares, at Liquidation Value – (44.6)% (6) Other Assets Less Liabilities – 5.7% Net Assets Applicable to Common Shares – 100% $ 251,821,246 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of December 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — Short-Term Investments — — Total $ — $ — During the period ended December 31, 2010, the Fund recognized no significant transfers to/from Level 1, Level 2 or Level 3. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At December 31, 2010, the cost of investments was $345,773,033. Gross unrealized appreciation and gross unrealized depreciation of investments at December 31, 2010, were as follows: Gross unrealized: Appreciation $ 9,515,096 Depreciation Net unrealized appreciation (depreciation) of investments $ 4,077,172 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of principal and interest. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investor Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.0%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New York Investment Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateMarch 1, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateMarch 1, 2011 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateMarch 1, 2011
